        Case 1:14-cv-01589-EGS Document 90-1 Filed 10/30/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


  ACCURACY IN MEDIA, et al.,

                        Plaintiffs,

                 v.                                  Case No. 14-1589 (EGS/DAR)

  DEPARTMENT OF DEFENSE, et al.,

                        Defendants.


                                      [PROPOSED] ORDER

       After reviewing Defendants’ Unopposed Motion For Extension of Time to Respond to

Plaintiffs’ Objections to the Magistrate’s Report and Recommendation, and finding good cause

presented, the Court GRANTS the Motion. Defendants shall file their opposition to Plaintiffs’

Objections on or before November 23, 2020.

It is SO ORDERED.



Dated: _______________                            _________________________________
                                                   The Honorable Emmet G. Sullivan
                                                 UNITED STATES DISTRICT JUDGE
